DELAWARE VIP® TRUST Delaware VIP Diversified Income Series (the “Series”) Supplement to the Series’ Standard Class and Service Class Summary Prospectuses dated April 30, 2014 Effective as of the date of this supplement, the following replaces the information in the section entitled “Who manages the Series? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Series Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2003 Roger A. Early, CPA, CFA, CFP Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2007 Wen-Dar Chen, Ph.D. Vice President, Portfolio Manager – International Debt May 2007 Thomas H. Chow, CFA Senior Vice President, Chief Investment Officer – Corporate Credit May 2007 J. David Hillmeyer, CFA Vice President, Senior Portfolio Manager February 2011 Steven A. Landis Vice President, Senior Portfolio Manager – Emerging Markets Debt September 2013 Christopher M. Testa, CFA Senior Vice President, Senior Portfolio Manager June 2014 Investments in the Series are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Series, the repayment of capital from the Series, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated June 19, 2014.
